DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 7-16-21 has been entered.  Claims 7-9 have been amended.  Claims 7-9 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-16-21 was filed after the mailing date of the Non-Final Office Action on 2-18-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject and is repeated for the reasons set forth in the preceding Official Action mailed on 2-18-21.  Applicant's arguments filed 7-16-21 have been fully considered but they are not persuasive.
Applicant argues that claim 7 has been amended to recite a transgenic rabbit whose genome comprises a transgene and the instant claims are enabled.  Applicant discusses allelic exclusion and the transgene is expressed constitutively and the production of an immunoglobulin molecule turns off the rearrangement of the endogenous light chain and the expression of other light chains except the light chain from the transgene, which enables the generation of antibodies in rabbits with a wildtype background for the endogenous light chain having the transgenic common light chain in the antibodies isolated from these rabbits.  Applicant need not specify whether the transgenic rabbits are homozygous or heterozygous for the humanized light chain locus as both are contemplated and intended (Paragraphs [0119]-[0120] of PGPub).  Applicant cites Examples 1-5 of specification and argues that the claims are enabled.  It was standard practice to genotype and phenotype new transgenic animals to confirm that the transgene was correctly inserted and expressed properly.  Thus, there is no undue experimentation to perform these confirmatory studies.  The unpredictability alleged by Examiner is either not relevant or inappropriate to the instantly claimed invention (Remarks, p. 4-7).  This is not found persuasive because of the reasons set forth in the preceding Official Action mailed on 2-18-21 and the following reasons.


The specification fails to provide adequate guidance and evidence for how the claimed transgenic rabbits were generated.  The specification fails to disclose what would be the phenotype of the claimed transgenic rabbits, heterozygous or homozygous, comprising the humanized immunoglobulin light chain locus (V segment IGKVI-39-01 and IGKJ4 J element) and/or humanized immunoglobulin heavy chain locus and humanized B cell receptor locus.  Example 1 discusses immunization of transgenic rabbit expressing humanized immunoglobulin light chain locus and humanized immunoglobulin heavy chain locus and humanized B cell 
Example 2 describes determination of serum titers by using antigen in vitro where it is unclear what antigen is used in the example.  Example 3 describes isolation of rabbit peripheral blood mononuclear cells (PBMC) and B cell cloning and sorting in vitro by using antigen protein and it is unclear what antigen is used.  Example 4 describes B cell PCR and the used antigen is the extracellular domain of TPBG (trophoblast glycoprotein).  Example 5 describes binding of TPBG (trophoblast glycoprotein)-specific Fab fragment to TPBG in vitro and binding of human breast cancer cell line MFC7 expressing TPBG to anti-TPBG antibodies.  None of Examples 1-5 of the specification discloses the phenotypes of the claimed transgenic rabbit, heterozygous or homozygous, comprising the humanized immunoglobulin light chain locus or comprising humanized immunoglobulin light chain locus, humanized immunoglobulin heavy chain locus 
The specification fails to disclose any phenotype of the transgenic rabbit of claim 7 or any phenotype of the transgenic rabbit of claim 8.  Further, the addition of human VH gene segments, human JH1-JH6 gene segments, human Cmu-coding regions fused to human bcl2 coding sequences, human Cgamma coding regions and human CD79alpha and CD79beta transgenes of the transgenic rabbit of claim 8 as compared to the transgenic rabbit of claim 7 would drastically influence the resulting phenotype of the claimed transgenic rabbits.  Different proteins differ in their biological functions.  The rearrangement of human light chain gene segments, the rearrangement of human heavy chain gene segments, expression of human CD79alpha protein and human CD79beta protein, and expression of human bcl2 protein, individually and additively, would influence the resulting phenotype of the claimed transgenic rabbits.  Further, different promoter driving the expression of the same protein can result in different phenotype in the transgenic animal such as rabbit, and heterozygous (hemizygous) transgenic animal and homozygous transgenic animal can have different phenotype because of the site of expression and the level of the protein expressed in the transgenic animal.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to generate the claimed transgenic rabbits with desired phenotype, and without a phenotype, one skilled in the art would not know how to use the claimed transgenic rabbits.  It is also noted that B cells can be obtained from peripheral blood, bone marrow, spleen or other tissue of the claimed transgenic rabbit.  There is no evidence of record that shows the B 
The claims encompass heterozygous and homozygous transgenic rabbits expressing humanized Ig light chain or further expressing humanized Ig heavy chain and humanized B cell receptor.  In view of the state of the art of transgenics including genomically humanized transgenic animal and transgenic animal overexpressing a transgene as discussed above, the resulting phenotype of the claimed transgenic rabbits was unpredictable before the effective filing date of the claimed invention.  The individual gene of interest (various nucleotide sequences encoding the different human proteins), promoter, enhancer, coding or non-coding sequences present in the transgene construct, the genetic background of the transgenic animals, the form (linear or circular) of the DNA molecule, the DNA concentration, the DNA copy number, different gene structures between human and the transgenic animal such as rabbit, the injection site, and the integration site of the transgene could determine the transgene expression in the transgenic animals and the resulting phenotype of the transgenic animals.  Although one skilled artisan know how to determine genotype and phenotype of new transgenic animals, however, generation of transgenic animal with desired phenotype is far from routine experimentation in view of the state of the art of transgenics.  Since the resulting phenotype of a transgenic animal, such a transgenic rabbit, was unpredictable before the effective filing date of the claimed invention, one skilled in the art would not know how to produce the claimed transgenic rabbits with a desired phenotype and use said transgenic rabbits.  One of skilled in the .

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632